Citation Nr: 1339570	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  03-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 29, 2006 for the grant of a 70 percent disability rating for right wrist synovitis with post operative residuals of an arthoplasty.

2.  Entitlement to an effective date earlier than September 29, 2006 for the award of special monthly compensation based on loss of use of the right hand.

3.  Entitlement to referral for extraschedular consideration of a rating higher than 10 percent for postoperative right wrist synovitis prior to September 29, 2006.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to May 1999. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from April 2002, December 2008 and June 2009 rating decisions of VA Regional Office (RO) in Houston, Texas.

The Veteran was afforded a hearing in January 2006 before the undersigned sitting at Houston, Texas.  The transcript of the hearing is of record.

The Board denied entitlement to a rating in excess of 10 percent for right wrist synovitis with post-operative residuals of an arthroplasty in March 2006.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a July 2007 Joint Motion for Remand in August 2007.

The case was remanded for further development by Board decision in September 2008.

By rating decision in December 2008, the RO granted a 70 percent disability rating for right wrist synovitis with post-operative residuals of an arthroplasty, and special monthly compensation based on loss of use of the right hand, effective September 29, 2006.  The Veteran appealed the effective dates of the awards.

In May 2012, the Board denied entitlement to an effective date earlier than September 29, 2006 for the 70 percent disability rating for right wrist synovitis with post operative residuals of an arthoplasty, entitlement to an effective date earlier than September 29, 2006 for special monthly compensation based on loss of use of the right hand, entitlement to referral for extraschedular consideration of a rating higher than 10 percent for right wrist synovitis with post operative residuals of an arthoplasty, and entitlement to a total rating based on unemployability due to service-connected disability.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2013 Joint Motion for Remand, the Court vacated the Board's May 2012 decision that denied entitlement to an effective date earlier than September 29, 2006 for a 70 percent disability rating for right wrist synovitis with post operative residuals of an arthoplasty, an effective date earlier than September 29, 2006 for special monthly compensation based on loss of use of the right hand, and referral for extraschedular consideration of a rating higher than 10 percent for postoperative right wrist synovitis.  The appeal to the issue of entitlement to a total rating based on unemployability due to service-connected disability was dismissed.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

The Veteran's Virtual VA electronic claims file associated with the paper record has been reviewed in conjunction with the disposition of the issues on appeal.


REMAND

The Veteran asserts that he is entitled to an effective date earlier than September 29, 2006 for a 70 percent disability rating for right wrist synovitis with post operative residuals of an arthroplasty, and for special monthly compensation as a result thereof because he was experiencing similar or the same symptomatology that precipitated the current higher ratings from the date of his claim in 2001.  As such, he claims entitlement to effective dates for a 70 percent rating for postoperative right wrist synovitis and special monthly compensation dating back to 2001 or earlier.  Alternatively, the appellant asserts that the case should be referred to the Director of Compensation and Pension Service for extraschedular consideration of his claim of entitlement to a higher rating for his right wrist disability prior to September 29, 2006.

The parties to the joint motion for remand found that the Board was dismissive of, and did not adequately address, the lay and clinical evidence of record prior to the 2006 VA examination.  The parties also found that the Board failed to adequately explain why the requirements for a higher rating were not met for an earlier effective date.  Entitlement to an earlier effective date for special monthly compensation was noted to be inextricably intertwined with the issue of an earlier effective date for the 70 percent disability rating for service-connected right wrist disability.  The parties to the joint motion further agreed that the Board's analysis as to whether a referral for extraschedular consideration was warranted was conclusory, and also did not adequately contemplate the degree of the Veteran's right wrist symptomatology.

Under 38 U.S.C.A. § 5110(b)(2) (West 2002), the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred, if application is received within one year from such date." Id.  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." 38 C.F.R. § 3.400(o) (2) (2013).  

The record reflects that during the relevant appeal period, the Veteran had obtained VA outpatient treatment for a right wrist disability since 2000.  The available evidence after December 2000, however, is sparse.  In response to a November 2001 request for additional outpatient records from the Houston VA Medical Center and the VA outpatient clinic at Beaumont, Texas, it appears that a summary of treatment was obtained that disclosed many cancellations and instances of "no show" through August 2003.  Still, in December 2002 and February 2003 correspondence, the Veteran indicated that he was facing additional right wrist surgery.  Notwithstanding this assertion, however, there is no VA outpatient data evidencing evaluation or treatment of the service-connected disability between August 2003 and September 2006 except for a VA examination report in February 2005.  As such, there is the potential existence of additional pertinent VA clinical records.  The Board is of the opinion that in order to provide the Veteran full and effective consideration of his claims for an earlier effective date and extraschedular consideration, the complete VA outpatient record must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, the complete VA clinical record dated between September 2000 and September 2006 must be requested and associated with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA outpatient records dating from September 2000 through September 2006 from the Houston and Beaumont VA facilities, as well as any other VA facility where the appellant received treatment for his right wrist disorder, and associate them with the claims folder.  If the RO cannot locate these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include whether referral of the question of entitlement to extraschedular consideration of a rating higher than 10 percent for right wrist synovitis with post operative residuals of an arthoplasty is warranted prior to September 29, 2006.  If a benefit is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


